Dean, J.
This is an independent suit in equity by Herman E. Fair-child for a new trial of the case of Massachusetts Bonding & Insurance Company against Arthur A. Nichols and others, impleaded with Herman E. Fairchild, wherein the district court for Jefferson county entered a judgment against Fairchild and others for $8,502.94. This suit was commenced at a subsequent term of court, and upon a trial of the issues raised by the pleadings herein the judgment in the former case was set aside as to Fairchild and as to *98him a new trial was granted. From that judgment the Massachusetts Bonding & Insurance Company appealed.
On direct appeal from the judgment against Fairchild for $8,502.94, it was held that he was not liable therefor. That judgment was reversed, with directions to dismiss the action as to him. Massachusetts Bonding & Ins. Co. v. Nichols, ante, p. 93. By direct appeal in that case Fair-child therefore obtained all the relief to which he was entitled. The present suit in equity for a new trial was therefore unnecessary, and for that reason the judgment granting a new trial in the equity suit is reversed and dismissed at the cost of Fairchild in both courts.
Reversed and dismissed.